Citation Nr: 0213259	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1968 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted service 
connection for PTSD and assigned an initial disability rating 
of 10 percent, effective November 1, 1996.  The veteran 
entered notice of disagreement with this decision in April 
1999; the RO issued a statement of the case in June 1999; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in January 2000. 

In an August 2001 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis C.  The 
veteran was notified of this decision by letter dated January 
29, 2001.  The record does not reflect that the veteran filed 
a notice of disagreement with this rating decision.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for hepatitis C is not 
currently on appeal before the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, obtained all relevant evidence designated by 
the veteran, and provided him VA medical examinations in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  For the entire period of claim, the veteran's PTSD 
disability manifested in not more than considerable 
industrial impairment; the veteran's PTSD symptomatology did 
not at any time during the claim more nearly approximate 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, or 
psychoneurotic symptoms of such severity and persistence to 
manifest severe impairment in the ability to obtain or retain 
employment. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial rating of 50 
percent for PTSD have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial disability rating for PTSD under the new schedular 
rating criteria (in effect from November 7, 1996).  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  VA advised the veteran of a VA 
compensation examination, and that it had obtained VA 
hospitalization and outpatient treatment and counseling 
records to associate with the claims file.  The March 2000 
supplemental statement of the case advised the veteran that 
there was no other known evidence for VA to obtain.  VA has 
advised the appellant of what evidence he needed to obtain to 
substantiate his claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
afforded a personal hearing in July 2002 before the 
undersigned member of the Board, sitting at Buffalo, New 
York.  The veteran was afforded various VA PTSD or 
psychiatric examinations to determine the level of 
psychiatric disability.  In addition, the multiple reports of 
hospitalization and treatment of record reflect the nature 
and severity of the veteran's service-connected PTSD for the 
relevant rating period.  Accordingly, no further notice to 
the appellant or further assistance in acquiring additional 
evidence is required by the new statute and regulations.  

II.  Initial Rating Assignment for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board has considered an initial rating of the 
veteran's service-connected PTSD under both the prior and 
revised criteria for rating mental disorders to determine 
which is most favorable to the veteran, and finds that the 
rating criteria in effect prior to November 7, 1996 is more 
favorable to the veteran.  As indicated below, the veteran 
has contended through his representative that the evidence 
more nearly approximates the next higher disability rating of 
30 percent for his PTSD.  In light of the full grant of 
benefits sought on appeal in this case, the Board finds that 
the veteran has not been prejudiced by the Board's initial 
consideration of the regulations in effect through November 
6, 1996.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 10 percent 
disability rating contemplated less than the criteria for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating contemplated 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result 


in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability rating contemplated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and situations where by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating encompassed severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating under the rating criteria in effect prior 
to November 7, 1996 was warranted: where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132 (1996).  The United 
States Court of Appeals for Veterans Claims has held that the 
criteria for the 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provide three 
independent bases for assignment of a 100 percent schedular 
rating for a psychiatric disorder.  See Johnson v. Brown, 7 
Vet. App. 95, 97-99 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2001).  Under that formula, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although 


generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF score is based on all 
of the veteran's psychiatric impairments.  A GAF score of 21 
to 30 indicates behavior is considerably 


influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

On November 1, 1996, the veteran filed a claim for service 
connection for PTSD.  After an initial denial, a rating 
decision by the RO on appeal in March 1999 granted service 
connection for PTSD and assigned an initial rating of 10 
percent, effective November 1, 1996.  In April 1999, the 
veteran entered disagreement with the initially assigned 10 
percent rating for PTSD, contending only that his symptoms 
were "much worse."  In his substantive appeal, the veteran 
indicated only that a counselor told him that "the decision 
for an increase should have been at a higher percentage," 
and that he wanted his claim reviewed for a "higher 
evaluation."  Through his representative, in a brief dated 
in October 2000, the veteran contended "that the objective 
evidence contained in the record supports a conclusion that 
the degree of disability more closely approximates the 
required criteria for the 


assignment of the next higher evaluation"; the next higher 
schedular rating for PTSD is 30 percent.  

The evidence of record reflects that the veteran's PTSD has 
primarily manifested in chronic moderate PTSD, with sleep 
disturbances, nightmares, feelings of detachment, guilt, 
intrusive thoughts, hypersensitivity, hypervigilance, 
problems with intimacy, difficulty with authority figures, 
depression, and anger.  For example, at a VA compensation 
examination in December 1996, the veteran complained of 
nightmares, distrust in relationships, difficulty keeping 
jobs, and a quick temper.  A report of VA hospitalization 
from January to March 1998 reflects the veteran's complaints 
of intrusive thoughts, avoidance of crowds, hypervigilance, 
and exaggerated startle responses, with clinical findings of 
euthymic mood and nervous affect.  Treatment has included 
counseling and medication.  A VA PTSD examination in November 
1998 reflects complaints of nightmares, hypervigilance, and 
intrusive thoughts, diagnosed as chronic moderate PTSD.  A 
September 2000 progress note reflects that the veteran was 
more depressed, and had some insomnia, fatigue, and loss of 
appetite that was not extremely severe, and that the veteran 
was on medication, but "[h]is mental status show[ed] nothing 
serious."

The ranges of GAF scores assigned by various examiners during 
the period of claim for PTSD were from 52 to 60, indicated by 
the examiners to show moderate or, at worst, moderate-to-
serious, impairment in social and occupational functioning.  
A GAF score of 51 to 60 represents moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and contemplates few friends and conflicts with 
coworkers.  The GAF score is based on all of the veteran's 
psychiatric impairments.  The Board has considered all of the 
veteran's psychiatric impairment as due to his service-
connected PTSD, without differentiation of PTSD 
symptomatology from other diagnosed psychiatric 
symptomatology, including that which the medical evidence 
relates to PTSD. 

At a personal hearing in July 2002 before the undersigned 
member of the Board, the veteran testified in relevant part 
that he worked as a machine operator on the night 


shift, a job he held for about five years, he tried to stay 
to himself and avoided crowds, he had marital difficulties, 
and he had drug and alcohol problems.  He testified that he 
experienced nightmares on a weekly basis and "sometimes" 
daily flashbacks.  The Board has considered the veteran's 
testimony, including the frequency and severity of the 
symptomatology reported, in determining the initial 
assignment of rating for PTSD.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's PTSD was productive of 
disability that more nearly approximated, but was not more 
than, considerable industrial impairment as contemplated by a 
50 percent rating for PTSD under the rating criteria in 
effect through November 6, 1996.  For these reasons, the 
Board finds that, under the schedular criteria in effect 
through November 6, 1996, which in this case is more 
favorable to the veteran, the criteria for an initial rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

The evidence does not demonstrate that the veteran's PTSD 
symptomatology at any time during the claim more nearly 
approximated severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, or psychoneurotic symptoms of such severity and 
persistence to manifest severe impairment in the ability to 
obtain or retain employment, so as to more nearly approximate 
the rating criteria for a 70 percent rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411for any period during the claim.   
The evidence also shows that, for the period from November 7, 
1996 (the effective date of the new rating criteria for 
mental disorders), the veteran's PTSD did not more nearly 
approximate the rating criteria for a 70 percent disability 
rating.  For the entire period of claim, the veteran's PTSD 
was not manifested by occupational and social impairment with 
deficiencies in most areas, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to 


function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
an initial rating for PTSD in excess of 50 percent under 
either the old or new rating criteria.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected PTSD disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating mental disorders for any period during 
the pendency of the claim.  The evidence shows that the 
veteran has been hospitalized once during almost six years of 
the claim period, and has been working full time.  Two sets 
of schedular rating criteria were applied in this veteran's 
case, which provide for ratings based on social and 
industrial impairment, as well as specific psychiatric 
symptomatology manifested by the veteran's PTSD.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the criteria governing the payment of monetary awards.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

